Title: To Thomas Jefferson from John Barnes, 24 May 1800
From: Barnes, John
To: Jefferson, Thomas



Sir
Philadelphia 24th. May 1800

On your departure, I set abt. Collecting and Arranging your several items & packages,—all but to dates & tongues. (not to be had.) have now the pleasure handing you particulars—as well a/c to this day. EE.—
—Mr Sheaff, on whom I called several times, as Often Assured me, his packages—would be ready at an hours notice—to Morrow & to Morrow: seemed to triffle with me, and when I asked to see them—Marks &c. in Order to include in my Bill Lading—inform’d me—I could not; that, himself alone—was Responsible—and would follow your direction—sent his son, to know—the Vessels Name—and to whom I consigned Yrs—I wrote him a Note, Vessel & Capt. and Address Messrs. G & J.—and when my Bills of Lading were compleatly filled up, his Clerk called to desire I would include them in Mine: I shall see, to their being done properly—(if not so by him—Certificate &c) also as to fining the wine: which he promised to Notice in Inv:—As your several Cases were bulkey & light, of course Measure extravagantly high—I have effected—by a seperate Written agreemt. with the Capt. (which I shall send, with Bill Lading—to Messrs. G & J.) as the Bills—express, as Usual—“freight for said goods—as Customary,”—an Abatemt: of One third—say 3d: Virga. Curcy: ⅌er foot—on the Measuremt: of said Cases & trunks:—and for the better security of the Oil, China &c. in Case No 4. I got Mr Trump to Cleat down the inside packages—horns &c—and Also Batten the Outside Case—hope they may Remain secure—yet still I am doubtfull—of its perfect safety: from its Bulk and frequent turning Over—in handling. for the rest, I trust, will be free from Risque,—expect to spend a few days at NYork next week.—mean while, hope for the pleasure hearing your safe & happy Arrival at Montocello.—with great Esteem I am sir—Your most Obedt: H servt—

John Barnes


Called on Mr stewart, twice—both times a Lady setting—He could only Assure me, you had permitted him—to let it remain—when finished—a Mo—and that he had—3 or 4 Copies bespoke: I intend seeing it however before I leave Town for NY.—Doct Jackson not calling (supposing the a/c a small Ballance I waited on him Yesterday—& there found a Box of Medce: to your Address—of which the inclosed is particulars & receipt—and withal had just time & room to include—in Bill Lading——8 ⅌ Ct Stock. keeps looking up say 5½ or 6 ⅌ Ct above par—while nothing as yet concluded, on—the expected New Loan hope by the time of my Return from NewYork, some thing may be fixed on to govern the intended subscribers—
In a Conversation I just now had with Mr G simpson, respecting that Loan, He informed me, it would Commence its Operation soon as the Necessary forms—were compleated—as a Stock—to be purchased—at a small advance (I presume,) in Order to repay—the extra—expences Attending it, I urged as before—my Orders were to subscribe or purchase—on Yrs Mr Shorts & Genl K— a/c to a Considerable Amot.—& hoped I shd: not be disappointed—he hoped not he said?

